Plaintiff in error was convicted at the January, 1911 term of the county court of Pontotoc county on a charge of having the unlawful possession of intoxicating liquors for the purpose of sale, and his punishment fixed at a fine of five hundred dollars and imprisonment in the county jail for a period of six months. The Attorney General has filed the following motion to dismiss the appeal in this case:
"Petition in error was filed in this court April 13, 1911. Judgment was given January 9, 1911 (p. 36 of case-made). Order of court giving plaintiff in error thirty days to serve case-made January 9, 1911, (p. 33 of case-made). February 8, 1911, order of court giving thirty days additional time to serve case-made and file appeal in Criminal Court of Appeals (p. 33 1/2 of case-made). February 28, 1911, order giving defendant thirty days additional time to serve case-made and to file appeal in Criminal Court of Appeals (p. 34 of case-made). The last extension of time given to file appeal and serve case-made expired March 31, 1911. Appeal was not filed in this court until April *Page 733 
13, 1911, thirteen days after the time given by the trial court had expired. There is an unsigned order in the record (p. 35 of case-made) which conflicts with and is inconsistent with the orders made February 8th and 28th. Wherefore, the state of Oklahoma moves the court to dismiss the appeal filed herein by J.R. Rives, plaintiff in error, for the reason that the same was not filed as provided by law." Counsel for plaintiff in error have filed no reply to this motion to dismiss. Our examination of the record supports the position taken by the Attorney General. The motion to dismiss is sustained, and the appeal accordingly dismissed.